Citation Nr: 1014162	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania.  [The jurisdiction of the 
Veteran's appeal, however, remains with the RO in 
Indianapolis, Indiana.]  

In September 2009, the Veteran testified at a videoconference 
hearing conducted before the undersigned Veterans Law Judge 
(VLJ).  A copy of the transcript of that hearing is of 
record.  

In a statement dated in September 2009, the Veteran claimed 
service connection for a "Gulf War illness," chronic 
fatigue, sleep disturbances/sleep apnea, irritable bowel 
syndrome, and posttraumatic stress disorder.  As these newly-
filed claims have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

For the reasons set forth below, the Veteran's claim for 
vocational rehabilitation training is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.  

REMAND

A veteran is entitled to a rehabilitation program under 
Chapter 31 if, in part, he has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 C.F.R. § 21.40(a)(1), (b).  

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b).  The term "impairment" 
is defined as restrictions on employability caused by service 
and nonservice-connected disabilities, deficiencies in 
education and training, negative attitudes toward the 
disabled, and other pertinent factors.  38 C.F.R. § 
21.51(c)(1).  The service connected disability must 
materially contribute to the impairment; therefore, its 
effects must be identifiable, measurable, or observable.  38 
C.F.R. § 21.51(c)(2).  The term "nonservice-connected 
disability" includes all physical and mental disabilities 
which have not been found to be service-connected by VA, 
including alcoholism and drug abuse.  38 C.F.R. § 
21.51(c)(3).  

An "employment handicap" which entitles the veteran to 
assistance exists when all of the following conditions are 
met: (i) the veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; (ii) the veteran's service- connected 
disability materially contributes to the impairment of 
employability; and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes, and interests.  38 C.F.R. § 
21.51(f)(1).  

An "employment handicap" does not exist when any one of the 
following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2).  

"[T]he Secretary is given broad authority to make awards and 
determine the scope of services and assistance" concerning 
Chapter 31 vocational rehabilitation benefits.  See Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996) (providing that such 
determinations are only set aside in cases found to be 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law).  

In the present case, service connection is in effect for the 
following disabilities:  arthralgia, and chronic strain, of 
the right ankle (20 percent, from November 2000); blepharitis 
with associated headaches (10 percent, from July 1994); and 
papular pustular acne formations (10 percent, from January 
2004).  During the current appeal, and specifically in 
November 2007, the Veteran underwent a VA counseling 
examination.  Following the evaluation, the examining 
counseling psychologist concluded that the Veteran had an 
impairment of employability and a service-connected 
disability which materially contributed to his impairment of 
employability but that he had overcome the effects of his 
impairment of employability.  Also, the psychologist 
concluded that the Veteran did not have an employment 
handicap.  According to this psychologist, the following 
factors presented vocational impairment to the 
Veteran:  prolonged standing, prolonged walking, bending 
stooping, as well as irritation and dryness of his eyes.  

Subsequently, at the hearing conducted with the undersigned 
VLJ via videoconferencing in September 2009, the Veteran 
testified that, since the November 2007 examination, he had 
lost his job.  According to the Veteran's testimony, although 
tardiness was a factor in his termination, the problems that 
he was experiencing with his right ankle caused him to be 
late for work.  He had to walk part of the way to work and 
such walking aggravated his right ankle symptomatology 
(including swelling, limitation of motion, and pain).  He sat 
on benches to rest his ankle and, thus, was late to work on 
multiple occasions.    

In this regard, the Board acknowledges that, included in the 
claims folder is a copy of an August 2008 letter in which the 
Veteran's former employer informed him of the termination of 
his employment.  According to the correspondence, the reasons 
for such termination involved "incomplete work and recurring 
coding errors."  

In any event, to the extent that the Veteran has asserted 
that his service-connected right ankle disability has 
increased in severity since the last VA examination in 
November 2007, the Board believes that further evidentiary 
development of his appeal is necessary.  Specifically, on 
remand, the Veteran should be accorded examination of his 
service-connected right ankle disability to determine its
current nature and extent as well as its effect on 
employment.    

Also on remand, ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records of any right 
ankle treatment that the Veteran may have 
received at the VA Medical Center in 
Philadelphia, Pennsylvania since January 
2008.  All efforts to procure such copies 
should be annotated in the Veteran's claims 
folder.  If any such documents are not 
available, that fact should also be noted 
in the claims file.  Copies of all 
available reports should be associated with 
the claims file.  

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination to determine the 
nature and extent of the service-connected 
arthralgia and chronic strain of his right 
ankle.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the All 
indicated testing, including X-rays, 
should be conducted.  All pertinent 
pathology associated with this 
service-connected disability should be 
noted in the examination report.  In 
particular, the examiner should discuss 
any associated limitation motion, 
instability, or ankylosis.  The examiner 
should provide an opinion as to the impact 
of the right ankle disability on 
occupational functioning.  Complete 
rationale should be given for all 
opinions.  examination.  

3.  After the aforementioned development 
has been completed to the extent possible, 
the Veteran's claims file and vocational 
rehabilitation file should be referred to 
a vocational rehabilitation counselor for 
review of the evidence obtained and a 
determination as to whether the Veteran 
meets the criteria for entitlement to 
Chapter 31 Vocational Rehabilitation 
benefits.  If the benefit sought is not 
granted, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond.   

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


